                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

BILLIE PENNYWITT,

       Plaintiff,                                     Case No. 3:20-cv-269

vs.                                                   District Judge Michael J. Newman

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

       Defendant.


  ORDER: (1) GRANTING THE PARTIES’ JOINT MOTION FOR AN AWARD OF
ATTORNEY’S FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT (DOC. NO. 22);
      AND (2) AWARDING PLAINTIFF $4,000.00 IN ATTORNEY’S FEES


       This Social Security disability benefits appeal is before the Court on the parties’ joint

stipulation in which they agree that Plaintiff should be awarded attorney’s fees under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $4,000.00. Doc. No. 22.

Based upon the parties’ motion in which they do not dispute that all requirements are met for the

reasonable award of EAJA fees, the Court: (1) GRANTS the parties’ motion (doc. no. 22); and

(2) AWARDS Plaintiff EAJA fees in the amount of $4,000.00. As no further matters remain

pending for review, this case remains TERMINATED upon the Court’s docket.

       IT IS SO ORDERED.


July 12, 2021                                       s/Michael J. Newman
                                                    Hon. Michael J. Newman
                                                    United States District Judge
